Citation Nr: 0907490	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  02-15 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas. 

In March 2007, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  In July 
2007, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Veteran also submitted additional evidence consisting of 
one page of a VA treatment record and a personal statement.  
See 38 C.F.R. § 20.1304 (2008).  The Board notes that the 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The Board notes that, in November 2008, the Veteran raised a 
claim of service connection for Meniere's disease.  This 
claim has not been adjudicated by the RO and is, therefore, 
REFERRED to the RO for appropriate action.


FINDING OF FACT

At the most severe, service-connected bilateral hearing loss 
is productive of Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.






CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, the Court has defined specific notification 
requirements for increased compensation claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the 
Court has held that section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
not provided with any VCAA notice prior to the initial 
unfavorable rating decision issued in May 2005.  VCAA letters 
were sent in December 2004 and August 2007.  

The Board observes that the December 2004 letter informed the 
Veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the August 2007 notice advised 
him to submit evidence of how his disability affects his work 
and how to substantiate an effective date for increased 
compensation claims, and no notice apprised him of relevant 
diagnostic codes, although Diagnostic Code 6100 was detailed 
in the August 2002 statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in 
September 2008, the Veteran was afforded an SSOC, thereby 
resolving the problem of inadequate timing with regard to the 
notice as to disability ratings and effective dates in August 
2007.  

As for the lack of proper notice of the applicable diagnostic 
code, in his July 2002 notice of disagreement, the Veteran 
submitted a private audiogram and discussed how his speech 
discrimination scores were lower, thereby reflecting that he 
was aware that the numerical values obtained through 
audiological evaluations were the findings upon which his 
rating evaluation was based.  Consequently, the Board 
concludes the Veteran had knowledge of the rating criteria 
applicable to his disability.  Thus, the Board finds that any 
deficiencies in content or timing of VCAA notice were not 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private treatment records, and 
the reports of May 2002, February 2005, and August 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected bilateral hearing loss.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).  The 
Veteran contends that the severity of his hearing loss 
warrants a compensable rating. 
 
Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2008).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).
The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 
C.F.R. § 4.85.  Table VIA is for consideration when an 
exceptional pattern of hearing loss is shown, specifically 
when the pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.   When the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more in a particular ear, determination of the level of 
hearing acuity in that ear will be made using either Table VI 
or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran submitted his claim in February 2002.  There are 
multiple audiograms of record.  These evaluations yielded the 
following results with pure tone thresholds measured in 
decibels: 

May 2002




HERTZ




1000
2000
3000
4000
RIGHT

10
40
55
50
LEFT

10
50
60
65

The average decibel loss was 38 decibels in the right ear and 
46 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  

June 2003




HERTZ




1000
2000
3000
4000
RIGHT

15
40
50
45
LEFT

10
55
65
60

The average decibel loss was 38 decibels in the right ear and 
48 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
100 percent in the left ear.  

July 2004




HERTZ




1000
2000
3000
4000
RIGHT

15
45
55
55
LEFT

10
45
55
50

The average decibel loss was 42.5 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  

February 2005




HERTZ




1000
2000
3000
4000
RIGHT

10
40
55
45
LEFT

10
55
65
65

The average decibel loss was 37.5 decibels in the right ear 
and 48.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.  

August 2008




HERTZ




1000
2000
3000
4000
RIGHT

10
50
55
55
LEFT

5
50
60
60

The average decibel loss was 42 decibels in the right ear and 
44 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  

The Board notes that there are also two private audiograms of 
record, dated in July 2002 and July 2005, that have not been 
interpreted, and it is beyond the Board's purview to do so.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  Moreover, it is not apparent 
that these audiograms conformed to VA standards for 
audiological testing, e.g., using a Maryland CNC test to 
assess speech discrimination.

Thus, across the evaluations for consideration, the highest 
average decibel loss for the right ear is 42.5 and the lowest 
speech recognition score for the right ear is 96 percent.  
For the left ear these numbers are 48.75 and 92 percent.  
Using Table VI, these audiometric test results show the 
Veteran had, at the most severe, across time Level I hearing 
acuity in his right ear, and Level I hearing acuity in his 
left ear.  
38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level I hearing acuity 
in the right ear combined with Level I hearing acuity in the 
left ear results in a noncompensable rating.  Id.  

The Board acknowledges the Veteran's arguments that the 
severity of his hearing loss is better demonstrated at the 
July 2002 audiogram, at which lower speech discrimination 
scores were obtained.  Nevertheless, irrespective of the 
validity of testing procedures, the Board notes that the July 
2002 speech discrimination scores of 85 percent in the right 
ear and 90 percent in the left ear when combined with the 
decibel thresholds of 42.5 and 48.75 in the right and left 
ears would yield a finding of only Level II hearing acuity in 
each ear.  Level II hearing acuity in each ear still does not 
result in a compensable evaluation.  Id.  Thus, there is 
simply no competent medical evidence demonstrating that the 
Veteran's bilateral hearing loss is of a severity to warrant 
a compensable rating.

The Board acknowledges the statements of the Veteran that his 
bilateral hearing loss warrants a higher rating evaluation, 
as well as the statements of others as to the severity of the 
Veteran's hearing loss.  However, the opinions and 
observations of the Veteran and other laypersons alone cannot 
meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 
(1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2008).  Thus, there is 
no competent evidence showing that the Veteran's hearing loss 
disability is more severe than demonstrated at the VA 
audiological evaluations considered herein.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as there is no competent evidence in favor of a compensable 
rating, the preponderance of the evidence is against the 
Veteran's claim for a compensable rating for his service-
connected bilateral hearing loss, that doctrine is not 
applicable in this case.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran's claim must be 
denied.  

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected bilateral hearing loss 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  There are no symptoms of the Veteran's hearing 
loss for consideration in this case that are not contemplated 
by the schedular rating criteria.  Thus, referral for an 
extraschedular rating is not warranted.  


ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


